UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-58 Name of Registrant: The George Putnam Fund of Boston Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President The George Putnam Fund of Boston One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 7/31/06 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: The George Putnam Fund of Boston 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP9 88579Y101 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Alvarado Mgmt For For For Elect George Buckley Mgmt For For For Elect Vance Coffman Mgmt For For For Elect Michael Eskew Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Herbert Henkel Mgmt For For For Elect Edward Liddy Mgmt For For For Elect Robert Morrison Mgmt For For For Elect Aulana Peters Mgmt For For For Elect Rozanne Ridgway Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Eliminate Mgmt For For For Supermajority Voting 4 Amendment to Eliminate Fair-Price Mgmt For For For Provision 5 APPROVAL OF THE EXECUTIVE Mgmt For For For ANNUAL INCENTIVE PLAN 6 Approve Material Terms of Mgmt For For For Performance Unit Plan 7 EXECUTIVE COMPENSATION ShrHoldr Against Against For BASED ON THE PERFORMANCE OF PEER COMPANIES. ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nobuyuki Idei Mgmt For For For 2 Elect Marjorie Magner Mgmt For For For 3 Elect Dennis Hightower Mgmt For For For 4 Elect William Kimsey Mgmt For For For 5 Elect Robert Lipp Mgmt For For For 6 Elect Wulf von Schimmelmann Mgmt For For For 7 Ratification of Auditor Mgmt For For For Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 G0070K103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BRIAN Mgmt For For For DUPERREAULT 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. HERNANDEZ 3 ELECTION OF DIRECTOR: PETER Mgmt For For For MENIKOFF 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT RIPP 5 ELECTION OF DIRECTOR: Mgmt For For For DERMOT F. SMURFIT 6 Ratification of Auditor Mgmt For For For Agco Corporation Ticker Security ID: Meeting Date Meeting Status AG CUSIP9 001084102 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Wayne Booker Mgmt For Withhold Against Elect Francisco Gros Mgmt For Withhold Against Elect Gerald Johanneson Mgmt For Withhold Against Elect Curtis Moll Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Alliant Energy Corp. Ticker Security ID: Meeting Date Meeting Status LNT CUSIP9 018802108 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Leach Mgmt For For For Elect Michael L. Bennett Mgmt For For For Elect Darryl Hazel Mgmt For For For Elect David Perdue Mgmt For For For Elect Judith Pyle Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Allied Capital Corp. Ticker Security ID: Meeting Date Meeting Status ALD CUSIP9 01903Q108 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Walton Mgmt For For For Elect Joan Sweeney Mgmt For For For Elect Brooks Browne Mgmt For For For Elect Robert Long Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in Authorized Common Mgmt For For For Stock 4 Amendment to the Amended Stock Mgmt For Against Against Option Plan Allstate Corporation Ticker Security ID: Meeting Date Meeting Status ALL CUSIP9 020002101 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: F. Mgmt For For For DUANE ACKERMAN 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. ANDRESS 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. BEYER 4 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES FARRELL 5 ELECTION OF DIRECTOR: JACK Mgmt For Against Against M. GREENBERG 6 ELECTION OF DIRECTOR: Mgmt For For For RONALD T. LEMAY 7 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 8 ELECTION OF DIRECTOR: J. Mgmt For For For CHRISTOPHER REYES 9 ELECTION OF DIRECTOR: H. Mgmt For For For JOHN RILEY, JR. 10 ELECTION OF DIRECTOR: Mgmt For For For JOSHUA I. SMITH 11 ELECTION OF DIRECTOR: Mgmt For For For JUDITH A. SPRIESER 12 ELECTION OF DIRECTOR: MARY Mgmt For For For ALICE TAYLOR 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. WILSON 14 APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2007. 15 Elimination of Supermajority Mgmt For For For Requirements Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Elizabeth Bailey Mgmt For For For Elect Harold Brown Mgmt For For For Elect Mathis Cabiallavetta Mgmt For For For Elect Louis Camilleri Mgmt For For For Elect J.Dudley Fishburn Mgmt For For For Elect Robert Huntley Mgmt For For For Elect Thomas Jones Mgmt For For For Elect George Munoz Mgmt For For For Elect Lucio Noto Mgmt For For For Elect John Reed Mgmt For For For Elect Stephen Wolf Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For CUMULATIVE VOTING 4 Shareholder Proposal Regarding ShrHoldr Against Against For Informing Children of Their Rights if Forced to Incur Secondhand Smoke 5 Shareholder Proposal Regarding ShrHoldr Against Against For Stopping All Company-Sponsored "Campaigns" Allegedly Oriented to Prevent Youth From Smoking 6 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For GET OUT OF TRADITIONAL TOBACCO BUSINESS BY 2010 7 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For ANIMAL WELFARE POLICY Ambac Financial Group Inc Ticker Security ID: Meeting Date Meeting Status ABK CUSIP9 023139108 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Callen Mgmt For For For Elect Jill Considine Mgmt For For For Elect Philip Duff Mgmt For For For Elect Robert Genader Mgmt For For For Elect W. Gregory Mgmt For For For Elect Thomas Theobald Mgmt For For For Elect Laura Unger Mgmt For For For Elect Henry Wallace Mgmt For For For 2 RATIFY SELECTION OF KPMG Mgmt For For For LLP AS INDEPENDENT AUDITORS FOR 2007. Amerisourcebergen Corp. Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Hagenlocker Mgmt For For For Elect Kurt Hilzinger Mgmt For For For Elect Henry McGee Mgmt For For For 2 Ratification of Auditor Mgmt For For For Analog Devices Inc Ticker Security ID: Meeting Date Meeting Status ADI CUSIP9 032654105 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerald Fishman Mgmt For Withhold Against Elect John Hodgson Mgmt For Withhold Against Elect F. Grant Saviers Mgmt For Withhold Against Elect Paul Severino Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-based Stock Option Grants 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Voting Anheuser-Busch Companies Inc Ticker Security ID: Meeting Date Meeting Status BUD CUSIP9 035229103 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect August Busch III Mgmt For For For Elect August Busch IV Mgmt For For For Elect Carlos Fernandez G. Mgmt For For For Elect James Jones Mgmt For For For Elect Andrew Taylor Mgmt For For For Elect Douglas Warner III Mgmt For For For 2 APPROVAL OF THE 2007 EQUITY Mgmt For For For AND INCENTIVE PLAN 3 APPROVAL OF THE GLOBAL Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN 4 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING A REPORT ON CHARITABLE CONTRIBUTIONS Apartment Investment and Management Co. Ticker Security ID: Meeting Date Meeting Status AIV CUSIP9 03748R101 04/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Bailey Mgmt For For For Elect Terry Considine Mgmt For For For Elect Richard Ellwood Mgmt For For For Elect Thomas Keltner Mgmt For For For Elect J. Landis Martin Mgmt For For For Elect Robert Miller Mgmt For For For Elect Thomas Rhodes Mgmt For For For Elect Michael Stein Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE AIMCO 2007 Mgmt For For For STOCK AWARD AND INCENTIVE PLAN. 4 TO APPROVE THE AIMCO 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt, PhD Mgmt For For For Elect Jerome York Mgmt For For For 2 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE APPLE INC. 2003 EMPLOYEE STOCK PLAN. 3 TO APPROVE AMENDMENTS TO Mgmt For For For THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN. 4 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE 1 OPTION PLAN. 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Option Dating Policy 7 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Performance 8 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Equity Retention Policy 10 Shareholder Proposal Regarding ShrHoldr Against Against For Electronic Waste 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Armacost Mgmt For For For Elect Robert Brust Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Philip Gerdine Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect Charles Liu Mgmt For For For Elect James Morgan Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect Michael Splinter Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. 3 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEES STOCK PURCHASE PLAN. 4 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED SENIOR EXECUTIVE BONUS PLAN. 5 Ratification of Auditor Mgmt For For For Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michel Baise Mgmt For For For Elect Howard Carver Mgmt For For For Elect Juan Cento Mgmt For For For Elect Allen Freedman Mgmt For For For 2 Ratification of Auditor Mgmt For For For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 2 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 3 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 5 ELECTION OF DIRECTOR: Mgmt For Against Against AUGUST A. BUSCH III 6 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. KNIGHT 8 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 9 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 11 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 12 ELECTION OF DIRECTOR: TONI Mgmt For For For REMBE 13 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 14 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 15 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 16 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 17 ELECTION OF DIRECTOR: Mgmt For For For EDWARD E. WHITACRE, JR. 18 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 19 APPROVE THE AT&T Mgmt For For For SEVERANCE POLICY 20 STOCKHOLDER PROPOSAL A ShrHoldr Against Against For 21 STOCKHOLDER PROPOSAL B ShrHoldr Against Against For 22 STOCKHOLDER PROPOSAL C ShrHoldr Against Against For 23 STOCKHOLDER PROPOSAL D ShrHoldr Against Against For 24 STOCKHOLDER PROPOSAL E ShrHoldr Against Against For Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/18/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Removal of Directors ShrHoldr TNA NA Election of Brian Bean ShrHoldr TNA NA Election of Joseph F. Berardino ShrHoldr TNA NA Election of Bernd Braune ShrHoldr TNA NA Election of John Kubiatowicz ShrHoldr TNA NA Election of George Vandeman ShrHoldr TNA NA Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/18/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Removal of Directors Mgmt Against Against For Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/18/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PROPOSAL TO REMOVE PIERRE ShrHoldr TNA NA FOUGERE AS DIRECTOR OF ATMEL 2 PROPOSAL TO REMOVE DR. ShrHoldr TNA NA CHAIHO KIM AS DIRECTOR OF ATMEL 3 PROPOSAL TO REMOVE STEVEN ShrHoldr TNA NA LAUB AS DIRECTOR OF ATMEL 4 PROPOSAL TO REMOVE DAVID ShrHoldr TNA NA SUGISHITA AS DIRECTOR OF ATMEL 5 PROPOSAL TO REMOVE T. ShrHoldr TNA NA PETER THOMAS AS DIRECTOR OF ATMEL Election of Brian Bean ShrHoldr TNA NA Election of Joseph F. Berardino ShrHoldr TNA NA Election of Bernd Braune ShrHoldr TNA NA Election of John Kubiatowicz ShrHoldr TNA NA Election of George Vandeman ShrHoldr TNA NA Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BACRP CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: W. Mgmt For For For STEVEN JONES 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 14 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 15 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 16 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 17 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 18 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For NUMBER OF DIRECTORS 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN Barnes & Noble Inc Ticker Security ID: Meeting Date Meeting Status BKS CUSIP9 067774109 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Riggio Mgmt For For For Elect Michael Del Giudice Mgmt For For For Elect William Sheluck, Jr. Mgmt For For For Elect Lawrence Zilavy Mgmt For For For 2 Ratification of Auditor Mgmt For For For Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 11/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce L. Downey Mgmt For Withhold Against Elect Paul M. Bisaro Mgmt For Withhold Against Elect George P. Stephan Mgmt For Withhold Against Elect Harold N. Chefitz Mgmt For Withhold Against Elect Richard R. Frankovic Mgmt For Withhold Against Elect Peter R. Seaver Mgmt For Withhold Against Elect James S. Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Michael Goldstein Mgmt For Withhold Against Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For Withhold Against Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRKA CUSIP9 084670207 05/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard G. Buffett Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald R. Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Foreign Investment Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For Black & Decker Corp. Ticker Security ID: Meeting Date Meeting Status BDK CUSIP9 091797100 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nolan Archibald Mgmt For For For Elect Norman Augustine Mgmt For For For Elect Barbara Bowles Mgmt For For For Elect George Buckley Mgmt For For For Elect M. Anthony Burns Mgmt For For For Elect Kim Clark Mgmt For For For Elect Manuel Fernandez Mgmt For For For Elect Benjamin Griswold, IV Mgmt For For For Elect Anthony Luiso Mgmt For For For Elect Robert Ryan Mgmt For For For Elect Mark Willes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL. ShrHoldr Against Against For Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 8 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. NANULA 10 ELECTION OF DIRECTOR: Mgmt For For For ROZANNE L. RIDGWAY 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES. 14 DEVELOP AND ADOPT HUMAN ShrHoldr Against Against For RIGHTS POLICIES. 15 PREPARE A REPORT ON ShrHoldr Against Against For CHARITABLE CONTRIBUTIONS. 16 PREPARE A REPORT ON ShrHoldr Against Against For POLITICAL CONTRIBUTIONS. 17 SEPARATE THE ROLES OF CEO ShrHoldr Against Against For AND CHAIRMAN. 18 SUBJECT RIGHTS PLANS TO ShrHoldr Against Against For SHAREHOLDER VOTE. 19 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION DISCUSSION AND ANALYSIS. 20 ADOPT A POLICY ON ShrHoldr Against Against For PERFORMANCE-BASED STOCK OPTIONS. 21 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES. Boston Scientific Corp. Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ursula Burns Mgmt For For For Elect Marye Fox Mgmt For For For Elect N. J. Nicholas, Jr. Mgmt For For For Elect John Pepper Mgmt For For For 2 Amendment to Declassify the Board Mgmt For For For 3 Increase in Board Size Mgmt For Against Against 4 Stock Exchange Program for Mgmt For Against Against Company Employees 5 TO REQUIRE EXECUTIVES TO ShrHoldr Against Against For MEET SPECIFIED STOCK RETENTION GUIDELINES 6 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT AUDITORS 7 Transaction of Other Business Mgmt For Against Against Camden Property Trust Ticker Security ID: Meeting Date Meeting Status CPTPRA CUSIP9 133131102 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Campo Mgmt For For For Elect William Cooper Mgmt For For For Elect Scott Ingraham Mgmt For For For Elect Lewis Levey Mgmt For For For Elect William McGuire, Jr. Mgmt For For For Elect William Paulsen Mgmt For For For Elect D. Keith Oden Mgmt For For For Elect F. Gardner Parker Mgmt For For For Elect Steven Webster Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Ronald Dietz Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Mayo Shattuck, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Finn Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Arrangements 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Stock Options 5 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Committee Carnival Corp. Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Micky Arison Mgmt For For For Re-elect Richard Capen Jr. Mgmt For For For Re-elect Robert Dickinson Mgmt For For For Re-elect Arnold Donald Mgmt For For For Re-elect Pier Foschi Mgmt For For For Re-elect Howard Frank Mgmt For For For Re-elect Richard Glasier Mgmt For For For Re-elect Baroness Hogg Mgmt For For For Re-elect Modesto Maidique Mgmt For For For Re-elect John Parker Mgmt For For For Re-elect Peter Ratcliffe Mgmt For For For Re-elect Stuart Subotnick Mgmt For For For Elect Laura Weil Mgmt For For For Re-elect Uzi Zucker Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Authority to Set Auditor's Fees Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 TO APPROVE THE DIRECTORS Mgmt For For For REMUNERATION REPORT OF CARNIVAL PLC. 6 TO APPROVE LIMITS ON THE Mgmt For For For AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. 7 TO APPROVE THE Mgmt For For For DISAPPLICATION OF PRE- EMPTION RIGHTS FOR CARNIVAL PLC. 8 Authority to Repurchase of Shares Mgmt For For For 9 TO APPROVE ELECTRONIC Mgmt For For For COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Dillon Mgmt For For For Elect Juan Gallardo Mgmt For For For Elect William Osborn Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For SEPARATE CEO & CHAIR 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For MAJORITY VOTE STANDARD Cendant Corp. Ticker Security ID: Meeting Date Meeting Status CD CUSIP9 151313103 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Silverman Mgmt For Withhold Against Elect Myra Biblowit Mgmt For Withhold Against Elect James Buckman Mgmt For Withhold Against Elect Leonard Coleman Mgmt For Withhold Against Elect Martin Edelman Mgmt For Withhold Against Elect George Herrera Mgmt For Withhold Against Elect Stephen Holmes Mgmt For Withhold Against Elect Louise Blouin MacBain Mgmt For Withhold Against Elect Cheryl Mills Mgmt For Withhold Against Elect Brian Mulroney Mgmt For Withhold Against Elect Robert Nederlander Mgmt For Withhold Against Elect Ronald L. Nelson Mgmt For Withhold Against Elect Robert Pittman Mgmt For Withhold Against Elect Pauline Richards Mgmt For Withhold Against Elect Sheli Rosenberg Mgmt For Withhold Against Elect Robert Smith Mgmt For Withhold Against Elect Ronald L. Nelson Mgmt For Withhold Against Elect Leonard Coleman Mgmt For Withhold Against Elect Martin Edelman Mgmt For Withhold Against Elect Sheli Rosenberg Mgmt For Withhold Against Elect F. Robert Salerno Mgmt For Withhold Against Elect Stender Sweeney Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 1-for-10 Reverse Stock Split Mgmt For For For 4 Company Name Change Mgmt For For For 5 Redesignate Common Stock Mgmt For For For 6 Decrease Authorized Common Mgmt For For For Stock 7 Shareholder Proposal Regarding ShrHoldr Against Against For Non-Employee Directors 8 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Agreements Chevron Corp. Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: S.H. Mgmt For For For ARMACOST 2 ELECTION OF DIRECTOR: L.F. Mgmt For For For DEILY 3 ELECTION OF DIRECTOR: R.E. Mgmt For For For DENHAM 4 ELECTION OF DIRECTOR: R.J. Mgmt For For For EATON 5 ELECTION OF DIRECTOR: S. Mgmt For For For GINN 6 ELECTION OF DIRECTOR: F.G. Mgmt For For For JENIFER 7 ELECTION OF DIRECTOR: S. Mgmt For For For NUNN 8 ELECTION OF DIRECTOR: D.J. O Mgmt For For For REILLY 9 ELECTION OF DIRECTOR: D.B. Mgmt For For For RICE 10 ELECTION OF DIRECTOR: P.J. Mgmt For For For ROBERTSON 11 ELECTION OF DIRECTOR: K.W. Mgmt For For For SHARER 12 ELECTION OF DIRECTOR: C.R. Mgmt For For For SHOEMATE 13 ELECTION OF DIRECTOR: R.D. Mgmt For For For SUGAR 14 ELECTION OF DIRECTOR: C. Mgmt For For For WARE 15 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 16 Amendment to Certificate of Mgmt For For For Incorporation 17 ADOPT POLICY AND REPORT ON ShrHoldr Against Against For HUMAN RIGHTS 18 ADOPT GOALS AND REPORT ON ShrHoldr Against Against For GREENHOUSE GAS EMISSIONS 19 ADOPT POLICY AND REPORT ON ShrHoldr Against Against For ANIMAL WELFARE 20 RECOMMEND AMENDMENT TO ShrHoldr Against Against For THE BY-LAWS TO SEPARATE THE CEO/CHAIRMAN POSITIONS 21 AMEND THE BY-LAWS ShrHoldr Against For Against REGARDING THE STOCKHOLDER RIGHTS PLAN POLICY 22 REPORT ON HOST COUNTRY ShrHoldr Against Against For ENVIRONMENTAL LAWS Chubb Corp. Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Zoe Baird Mgmt For For For Elect Sheila Burke Mgmt For For For Elect James Cash, Jr. Mgmt For For For Elect Joel Cohen Mgmt For For For Elect John Finnegan Mgmt For For For Elect Klaus Mangold Mgmt For Withhold Against Elect Sir David Scholey, CBE Mgmt For For For Elect Lawrence Small Mgmt For For For Elect Daniel Somers Mgmt For For For Elect Karen Williams Mgmt For For For Elect Alfred Zollar Mgmt For For For 2 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. 3 Majority Voting for the Election of Mgmt For For For Directors 4 TO VOTE ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Circuit City Inc Ticker Security ID: Meeting Date Meeting Status CC CUSIP9 172737108 06/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Feigin Mgmt For For For Elect Allen King Mgmt For For For Elect Carolyn Woo Mgmt For For For Elect James Hardymon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol Bartz Mgmt For For For Elect M. Michele Burns Mgmt For For For Elect Michael Capellas Mgmt For For For Elect Larry Carter Mgmt For For For Elect John Chambers Mgmt For For For Elect John Hennessy Mgmt For For For Elect Richard Kovacevich Mgmt For For For Elect Roderick McGeary Mgmt For For For Elect Steven West Mgmt For For For Elect Jerry Yang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay Disparity 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report Citigroup Inc Ticker Security ID: Meeting Date Meeting Status CPRK CUSIP9 172967101 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG. 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA. 3 ELECTION OF DIRECTOR: Mgmt For For For GEORGE DAVID. 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR. 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH. 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ. 7 ELECTION OF DIRECTOR: KLAUS Mgmt For For For KLEINFELD. 8 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS. 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY. 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS. 11 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLES PRINCE. 12 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN. 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN. 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS. 15 Ratification of Auditor Mgmt For For For 16 ShrHoldr Against Against For Shareholder Proposal Regarding Disclosure of Prior Government Service 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote 20 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 21 Shareholder Proposal Regarding an ShrHoldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHoldr Against Against For Stock Option Policy 23 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. 24 Shareholder Proposal Regarding Right ShrHoldr Against Against For to Call a Special Meeting Coca Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP9 191216100 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HERBERT A. ALLEN 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. ALLEN 3 ELECTION OF DIRECTOR: Mgmt For For For CATHLEEN P. BLACK 4 ELECTION OF DIRECTOR: Mgmt For For For BARRY DILLER 5 ELECTION OF DIRECTOR: E. Mgmt For For For NEVILLE ISDELL 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD R. KEOUGH 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD F. MCHENRY 8 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. ROBINSON III 10 ELECTION OF DIRECTOR: PETER Mgmt For For For V. UEBERROTH 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For B. WILLIAMS 12 Ratification of Auditor Mgmt For For For 13 APPROVAL OF THE Mgmt For For For PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY 14 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING MANAGEMENT COMPENSATION 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote 16 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING CHEMICAL AND BIOLOGICAL TESTING 17 Shareholder Proposal Regarding ShrHoldr Against Against For the Study and Report on Extraction of Water in India 18 SHAREOWNER PROPOSAL ShrHoldr Against Against For REGARDING RESTRICTED STOCK Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.T. Mgmt For For For CAHILL 2 ELECTION OF DIRECTOR: J.K. Mgmt For For For CONWAY 3 ELECTION OF DIRECTOR: E.M. Mgmt For For For HANCOCK 4 ELECTION OF DIRECTOR: D.W. Mgmt For For For JOHNSON 5 ELECTION OF DIRECTOR: R.J. Mgmt For For For KOGAN 6 ELECTION OF DIRECTOR: D.E. Mgmt For For For LEWIS 7 ELECTION OF DIRECTOR: R. Mgmt For For For MARK 8 ELECTION OF DIRECTOR: J.P. Mgmt For For For REINHARD 9 Ratification of Auditor Mgmt For For For 10 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 11 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION Comcast Corp. Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP9 20030N101 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect S. Decker Anstrom Mgmt For For For Elect Kenneth Bacon Mgmt For For For Elect Sheldon Bonovitz Mgmt For For For Elect Edward Breen Mgmt For For For Elect Julian Brodsky Mgmt For For For Elect Joseph Collins Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Judith Rodin Mgmt For Withhold Against Elect Michael Sovern Mgmt For For For 2 INDEPENDENT AUDITORS Mgmt For For For 3 PREVENT THE ISSUANCE OF ShrHoldr Against Against For NEW STOCK OPTIONS 4 REQUIRE THAT THE CHAIRMAN ShrHoldr Against Against For OF THE BOARD NOT BE AN EMPLOYEE 5 REQUIRE SUSTAINABILITY ShrHoldr Against Against For REPORT 6 ADOPT A RECAPITALIZATION ShrHoldr Against Against For PLAN 7 REQUIRE ANNUAL VOTE ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 8 REQUIRE PAY DIFFERENTIAL ShrHoldr Against Against For REPORT 9 REQUIRE DISCLOSURE OF ShrHoldr Against Against For POLITICAL CONTRIBUTIONS Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS II Mgmt For For For DIRECTOR: JAMES E. COPELAND, JR. 2 ELECTION OF CLASS II Mgmt For For For DIRECTOR: KENNETH M. DUBERSTEIN 3 ELECTION OF CLASS II Mgmt For For For DIRECTOR: RUTH R. HARKIN 4 ELECTION OF CLASS II Mgmt For For For DIRECTOR: WILLIAM R. RHODES 5 ELECTION OF CLASS II Mgmt For For For DIRECTOR: J. STAPLETON ROY 6 ELECTION OF CLASS II Mgmt For For For DIRECTOR: WILLIAM E. WADE, JR. 7 Ratification of Auditor Mgmt For For For 8 CORPORATE POLITICAL ShrHoldr Against Against For CONTRIBUTIONS 9 GLOBAL WARMING- ShrHoldr Against Against For RENEWABLES 10 QUALIFICATION FOR DIRECTOR ShrHoldr Against Against For NOMINEES 11 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 12 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 13 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Cisneros Mgmt For For For Elect Robert Donato Mgmt For For For Elect Harley Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Cummins Inc Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARNALL 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 4 ELECTION OF DIRECTOR: F. Mgmt For For For JOSEPH LOUGHREY 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM I. MILLER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGIA R. NELSON 7 ELECTION OF DIRECTOR: Mgmt For For For THEODORE M. SOLSO 8 ELECTION OF DIRECTOR: CARL Mgmt For For For WARE 9 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 10 Ratification of Auditor Mgmt For For For 11 PROPOSAL TO AMEND 2003 Mgmt For For For STOCK INCENTIVE PLAN. 12 PROPOSAL TO AMEND Mgmt For For For RESTATED ARTICLES OF INCORPORATION. Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL Cusip 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Donald J. Carty Mgmt For For For Elect Director Michael S. Dell Mgmt For For For Elect Director William H. Gray, III Mgmt For For For Elect Director Sallie L. Krawcheck Mgmt For For For Elect Director Alan (A.G.) Lafley Mgmt For For For Elect Director Judy C. Lewent Mgmt For For For Elect Director Klaus S. Luft Mgmt For For For Elect Director Alex J. Mandl Mgmt For For For Elect Director Michael A. Miles Mgmt For For For Elect Director Samuel A. Nunn, Jr. Mgmt For For For Elect Director Kevin B. Rollins Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Adopt ILO-Based Code of Conduct ShrHldr Against Against For 4 Compensation Company Specific ShrHldr Against Against For Declaration of Dividend Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Ferguson Mgmt For For For Elect David Gavrin Mgmt For For For Elect John Richels Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Dominion Resources Inc Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown, M.D. Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Thomas Farrell, II Mgmt For For For Elect John Harris Mgmt For For For Elect Robert Jepson, Jr. Mgmt For For For Elect Mark Kington Mgmt For For For Elect Benjamin Lambert III Mgmt For For For Elect Margeret McKenna Mgmt For For For Elect Frank Royal Mgmt For For For Elect David Wollard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ENVIRONMENTAL REPORT. 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For TRANSMISSION LINE REPORT. Du Pont EI De Nemours Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For Elect Robert Brown Mgmt For For For Elect Bertrand Collomb Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect John Dillon Mgmt For For For Elect Eleuthère Du Pont Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Masahisa Naitoh Mgmt For For For Elect Sean O'Keefe Mgmt For For For Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON DUPONT EQUITY AND Mgmt For For For INCENTIVE PLAN 4 ON GENETICALLY MODIFIED ShrHoldr Against Against For FOOD 5 ON PLANT CLOSURE ShrHoldr Against Against For 6 ON REPORT ON PFOA ShrHoldr Against Against For 7 ON COSTS ShrHoldr Against Against For 8 ON GLOBAL WARMING ShrHoldr Against Against For 9 ON CHEMICAL FACILITY ShrHoldr Against Against For SECURITY Duke Energy Corp. Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 10/24/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roger Agnelli Mgmt For Withhold Against Elect Paul Anderson Mgmt For Withhold Against Elect William Barnet, III Mgmt For Withhold Against Elect G. Alex Bernhardt, Sr. Mgmt For Withhold Against Elect Michael Browning Mgmt For Withhold Against Elect Phillip Cox Mgmt For Withhold Against Elect William Esrey Mgmt For Withhold Against Elect Ann Maynard Gray Mgmt For Withhold Against Elect James Hance, Jr. Mgmt For Withhold Against Elect Dennis Hendrix Mgmt For Withhold Against Elect Michael Phelps Mgmt For Withhold Against Elect James Rhodes, Ph.D. Mgmt For Withhold Against Elect James Rogers Mgmt For Withhold Against Elect Mary Schapiro Mgmt For Withhold Against Elect Dudley Taft Mgmt For Withhold Against 2 APPROVAL OF THE DUKE Mgmt For For For ENERGY CORPORATION 2006 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Eaton Corp. Ticker Security ID: Meeting Date Meeting Status ETN CUSIP9 278058102 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christopher Connor Mgmt For For For Elect Michael Critelli Mgmt For For For Elect Charles Golden Mgmt For For For Elect Ernie Green Mgmt For For For 2 Ratification of Auditor Mgmt For For For Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Robert Smith Mgmt For For For Elect Thomas Sutton Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 2007 Performance Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. Electronic Data Systems Corp. Ticker Security ID: Meeting Date Meeting Status EDS CUSIP9 285661104 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: W. Mgmt For For For ROY DUNBAR 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN C. FAGA 3 ELECTION OF DIRECTOR: S. Mgmt For For For MALCOLM GILLIS 4 ELECTION OF DIRECTOR: RAY J. Mgmt For For For GROVES 5 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY M. HELLER 7 ELECTION OF DIRECTOR: RAY L. Mgmt For For For HUNT 8 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL H. JORDAN 9 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. KANGAS 10 ELECTION OF DIRECTOR: JAMES Mgmt For For For K. SIMS 11 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID YOST 12 RATIFICATION OF APPOINTMENT Mgmt For For For OF AUDITORS 13 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO PERFORMANCE- BASED STOCK OPTIONS 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SPECIAL SHAREHOLDER MEETINGS Emerson Electric Company Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carlos Fernandez G. Mgmt For For For Elect Walter Galvin Mgmt For For For Elect Rozanne Ridgway Mgmt For For For Elect Randall Stephenson Mgmt For For For 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ensco International Inc Ticker Security ID: Meeting Date Meeting Status ESV CUSIP9 26874Q100 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. CARMICHAEL 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS L. KELLY II 3 ELECTION OF DIRECTOR: RITA Mgmt For For For M. RODRIGUEZ 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Entergy Corp. Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: M.S. Mgmt For For For BATEMAN 2 ELECTION OF DIRECTOR: W.F. Mgmt For For For BLOUNT 3 ELECTION OF DIRECTOR: S.D. Mgmt For For For DEBREE 4 ELECTION OF DIRECTOR: G.W. Mgmt For For For EDWARDS 5 ELECTION OF DIRECTOR: A.M. Mgmt For For For HERMAN 6 ELECTION OF DIRECTOR: D.C. Mgmt For For For HINTZ 7 ELECTION OF DIRECTOR: J.W. Mgmt For For For LEONARD 8 ELECTION OF DIRECTOR: S.L. Mgmt For For For LEVENICK 9 ELECTION OF DIRECTOR: J.R. Mgmt For For For NICHOLS 10 ELECTION OF DIRECTOR: W.A. Mgmt For For For PERCY, II 11 ELECTION OF DIRECTOR: W.J. Mgmt For For For TAUZIN 12 ELECTION OF DIRECTOR: S.V. Mgmt For For For WILKINSON 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO POLITICAL CONTRIBUTION POLICY. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LIMITATIONS ON MANAGEMENT COMPENSATION. EOG Resources Inc Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Alcorn Mgmt For For For Elect Charles Crisp Mgmt For For For Elect Mark Papa Mgmt For For For Elect Edmund Segner, III Mgmt For For For Elect William Stevens Mgmt For For For Elect H. Leighton Steward Mgmt For For For Elect Donald Textor Mgmt For For For Elect Frank Wisner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Everest RE Group Limited Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Duffy Mgmt For For For Elect Joseph Taranto Mgmt For For For 2 Ratification of Auditor Mgmt For For For Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect William George Mgmt For For For Elect James Houghton Mgmt For For For Elect William Howell Mgmt For For For Elect Reatha King Mgmt For For For Elect Philip Lippincott Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Walter Shipley Mgmt For For For Elect J. Stephen Simon Mgmt For For For Elect Rex Tillerson Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 CUMULATIVE VOTING () ShrHoldr Against Against For 4 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 DIVIDEND STRATEGY () ShrHoldr Against Against For 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 CEO COMPENSATION ShrHoldr Against Against For DECISIONS () 9 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 10 EXECUTIVE COMPENSATION ShrHoldr Against Against For LIMIT () 11 INCENTIVE PAY RECOUPMENT ShrHoldr Against For Against () 12 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 13 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 14 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 RENEWABLE ENERGY ShrHoldr Against Against For INVESTMENT LEVELS () Federated Department Stores Inc Ticker Security ID: Meeting Date Meeting Status FD CUSIP9 31410H101 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sara Levinson Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Joseph Pichler Mgmt For For For Elect Joyce Roche Mgmt For For For Elect Karl von der Heyden Mgmt For For For Elect Craig Weatherup Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Certificate of Mgmt For For For Incorporation 4 TO APPROVE FEDERATED S Mgmt For For For 1, AS AMENDED. 5 Director Deferred Compensation Mgmt For For For Plan Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For Withhold Against Elect Anthony Alexander Mgmt For Withhold Against Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For Withhold Against Elect William Cottle Mgmt For Withhold Against Elect Robert Heisler, Jr. Mgmt For For For Elect Ernest Novak, Jr. Mgmt For Withhold Against Elect Catherine Rein Mgmt For Withhold Against Elect George Smart Mgmt For Withhold Against Elect Wes Taylor Mgmt For Withhold Against Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE Mgmt For For For FIRSTENERGY CORP. 2007 INCENTIVE PLAN 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against 5 SHAREHOLDER PROPOSAL ShrHoldr Against For Against 6 SHAREHOLDER PROPOSAL Mgmt Against For Against Ford Motor Company Ticker Security ID: Meeting Date Meeting Status FPRB CUSIP9 345370860 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bond Mgmt For For For Elect Stephen Butler Mgmt For For For Elect Kimberly Casiano Mgmt For For For Elect Edsel Ford, II Mgmt For For For Elect William Ford, Jr. Mgmt For For For Elect Irvine Hockaday, Jr. Mgmt For For For Elect Richard Manoogian Mgmt For For For Elect Ellen Marram Mgmt For For For Elect Alan Mulally Mgmt For For For Elect Homer Neal Mgmt For For For Elect Jorma Ollila Mgmt For For For Elect John Thornton Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 RELATING TO DISCLOSURE OF ShrHoldr Against Against For OFFICER COMPENSATION. 4 RELATING TO ADOPTION OF ShrHoldr Against Against For GOALS TO REDUCE GREENHOUSE GASES. 5 Shareholder Proposal Regarding Right ShrHoldr Against Against For to Call a Special Meeting 6 Shareholder Proposal Regarding ShrHoldr Against Against For Recapitalization Plan 7 RELATING TO PUBLISHING A ShrHoldr Against Against For REPORT ON GLOBAL WARMING/COOLING. 8 ShrHoldr Against Against For Shareholder Proposal Regarding Equal Employment Opportunity Policy 9 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 10 RELATING TO THE COMPANY ShrHoldr Against Against For REPORTING ON RISING HEALTH CARE EXPENSES. Freddie MAC Ticker Security ID: Meeting Date Meeting Status FREPRR CUSIP9 313400301 09/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara T. Alexander Mgmt For For For Elect Geoffrey T. Boisi Mgmt For For For Elect Michelle Engler Mgmt For For For Elect Robert R. Glauber Mgmt For For For Elect Richard Karl Goeltz Mgmt For For For Elect Thomas S. Johnson Mgmt For For For Elect William M. Lewis, Jr. Mgmt For For For Elect Eugene M. McQuade Mgmt For For For Elect Shaun F. O'Malley Mgmt For For For Elect Jeffrey M. Peek Mgmt For For For Elect Ronald F. Poe Mgmt For For For Elect Stephen A. Ross Mgmt For For For Elect Richard F. Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHARITABLE CONTRIBUTIONS. Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the Certificate of Mgmt For For For Incorporation 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Gap Inc Ticker Security ID: Meeting Date Meeting Status GPS CUSIP9 364760108 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Behar Mgmt For For For Elect Adrian Bellamy Mgmt For For For Elect Domenico De Sole Mgmt For For For Elect Donald Fisher Mgmt For For For Elect Doris Fisher Mgmt For For For Elect Robert Fisher Mgmt For For For Elect Penelope Hughes Mgmt For For For Elect Bob Martin Mgmt For For For Elect Jorge Montoya Mgmt For For For Elect James Schneider Mgmt For For For Elect Mayo Shattuck, III Mgmt For For For Elect Kneeland Youngblood Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cash, Jr., Ph.D. Mgmt For For For Elect Sir William Castell Mgmt For For For Elect Ann Fudge Mgmt For For For Elect Claudio González Mgmt For Withhold Against Elect Susan Hockfield Mgmt For For For Elect Jeffrey Immelt Mgmt For For For Elect Andrea Jung Mgmt For For For Elect A. Lafley Mgmt For For For Elect Robert Lane Mgmt For For For Elect Ralph Larsen Mgmt For For For Elect Rochelle Lazarus Mgmt For For For Elect Sam Nunn Mgmt For For For Elect Roger Penske Mgmt For For For Elect Robert Swieringa Mgmt For For For Elect Douglas Warner, III Mgmt For For For Elect Robert Wright Mgmt For For For 2 RATIFICATION OF KPMG Mgmt For For For 3 ADOPTION OF MAJORITY Mgmt For For For VOTING FOR DIRECTORS 4 APPROVAL OF 2 Mgmt For For For INCENTIVE PLAN 5 APPROVAL OF MATERIAL TERMS Mgmt For For For OF SENIOR OFFICER PERFORMANCE GOALS 6 CUMULATIVE VOTING ShrHoldr Against Against For 7 CURB OVER-EXTENDED ShrHoldr Against Against For DIRECTORS 8 ONE DIRECTOR FROM THE ShrHoldr Against Against For RANKS OF RETIREES 9 INDEPENDENT BOARD ShrHoldr Against Against For CHAIRMAN 10 ELIMINATE DIVIDEND ShrHoldr Against Against For EQUIVALENTS 11 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS 12 GLOBAL WARMING REPORT ShrHoldr Against Against For 13 ETHICAL CRITERIA FOR ShrHoldr Against Against For MILITARY CONTRACTS 14 REPORT ON PAY DIFFERENTIAL ShrHoldr Against Against For General Mills Inc Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/25/2006 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Danos Mgmt For TNA NA Elect William Esrey Mgmt For TNA NA Elect Raymond Gilmartin Mgmt For TNA NA Elect Judith Hope Mgmt For TNA NA Elect Heidi Miller Mgmt For TNA NA Elect Hilda Ochoa-Brillembourg Mgmt For TNA NA Elect Steve Odland Mgmt For TNA NA Elect Kendall Powell Mgmt For TNA NA Elect Michael Rose Mgmt For TNA NA Elect Robert Ryan Mgmt For TNA NA Elect Stephen Sanger Mgmt For TNA NA Elect A. Michael Spence Mgmt For TNA NA Elect Dorothy Terrell Mgmt For TNA NA 2 Ratification of Auditor Mgmt For TNA NA 3 ADOPT THE 2006 Mgmt For TNA NA COMPENSATION PLAN FOR NON- EMPLOYEE DIRECTORS. 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against TNA LABELING OF GENETICALLY ENGINEERED FOOD PRODUCTS. Genworth Financial Inc Ticker Security ID: Meeting Date Meeting Status GNW CUSIP9 37247D106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Borelli Mgmt For For For Elect Michael Fraizer Mgmt For For For Elect Nancy Karch Mgmt For For For Elect J. Robert Kerrey Mgmt For For For Elect Saiyid Naqvi Mgmt For For For Elect James Parke Mgmt For For For Elect James Riepe Mgmt For For For Elect Barrett Toan Mgmt For For For Elect Thomas Wheeler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Grainger WW Inc Ticker Security ID: Meeting Date Meeting Status GWW CUSIP9 384802104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Anderson Mgmt For For For Elect Wilbur Gantz Mgmt For For For Elect V. Hailey Mgmt For For For Elect William Hall Mgmt For For For Elect Richard Keyser Mgmt For For For Elect Stuart Levenick Mgmt For For For Elect John McCarter, Jr. Mgmt For For For Elect Neil Novich Mgmt For For For Elect Michael Roberts Mgmt For For For Elect Gary Rogers Mgmt For For For Elect James Ryan Mgmt For For For Elect James Slavik Mgmt For For For Elect Harold Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hartford Financial Services Group Ticker Security ID: Meeting Date Meeting Status HIG CUSIP9 416515104 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ramani Ayer Mgmt For For For Elect Ramon De Oliveira Mgmt For For For Elect Trevor Fetter Mgmt For For For Elect Edward Kelly, III Mgmt For For For Elect Paul Kirk, Jr. Mgmt For For For Elect Thomas Marra Mgmt For For For Elect Gail McGovern Mgmt For For For Elect Michael Morris Mgmt For For For Elect Robert Selander Mgmt For For For Elect Charles Strauss Mgmt For Withhold Against Elect H. Patrick Swygert Mgmt For For For Elect David Zwiener Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 7 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 8 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding Mgmt Against Against For Proxy Access 11 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED SEPARATE THE ROLES OF CEO AND CHAIRMAN 12 Shareholder Proposal Regarding ShrHoldr Against For Against Poison Pills 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED LINK PAY TO PERFORMANCE Honeywell International Inc Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. HOWARD 8 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 9 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 10 ELECTION OF DIRECTOR: ERIC Mgmt For For For K. SHINSEKI 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 12 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 13 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 14 2 Mgmt For For For EMPLOYEE STOCK PLAN 15 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES 16 PERFORMANCE BASED STOCK ShrHoldr Against Against For OPTIONS 17 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS 18 SIX SIGMA ShrHoldr Against Against For Hospitality Properties Trust Ticker Security ID: Meeting Date Meeting Status HPT CUSIP9 44106M102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Lamkin Mgmt For For For 2 Amendment to Supermajority Mgmt For Against Against Requirement 3 Amendment to Supermajority Mgmt For Against Against Requirement 4 Misc. Declaration of Trust Mgmt For Against Against Amendments 5 Director Indemnification Mgmt For For For 6 Right to Adjourn Meeting Mgmt For Against Against Hrpt Properties Trust Ticker Security ID: Meeting Date Meeting Status HRP CUSIP9 40426W101 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patrick Donelan Mgmt For For For 2 Amendment to Change Required Mgmt For Against Against Shareholder Vote 3 Amendment to Supermajority Mgmt For Against Against Requirements 4 Amendment to Authorize the Board Mgmt For Against Against to Divide or Combine 5 Amendment to Declaration of Trust Mgmt For For For 6 Amendment to Permit Issuance of Mgmt For For For Securities 7 Right to Adjourn Meeting Mgmt For For For IDEARC Ticker Security ID: Meeting Date Meeting Status IAR CUSIP9 451663108 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Mueller Mgmt For For For Elect Jerry Elliot Mgmt For For For Elect Katherine Harless Mgmt For For For Elect Donald Reed Mgmt For For For Elect Stephen Robertson Mgmt For For For Elect Thomas Rogers Mgmt For For For Elect Paul Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For Against Against R. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLENE BARSHEFSKY 3 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN L. DECKER 4 ELECTION OF DIRECTOR: D. Mgmt For Against Against JAMES GUZY 5 ELECTION OF DIRECTOR: REED Mgmt For Against Against E. HUNDT 6 ELECTION OF DIRECTOR: PAUL Mgmt For Against Against S. OTELLINI 7 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against D. PLUMMER 8 ELECTION OF DIRECTOR: DAVID Mgmt For Against Against S. POTTRUCK 9 ELECTION OF DIRECTOR: JANE Mgmt For Against Against E. SHAW 10 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. THORNTON 11 ELECTION OF DIRECTOR: DAVID Mgmt For Against Against B. YOFFIE 12 Ratification of Auditor Mgmt For For For 13 AMENDMENT AND EXTENSION Mgmt For For For OF THE 2 PLAN 14 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE OFFICER INCENTIVE PLAN 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING LIMITATION ON EXECUTIVE COMPENSATION International Business Machine Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For Withhold Against Elect Kenneth Chenault Mgmt For Withhold Against Elect Jürgen Dormann Mgmt For Withhold Against Elect Michael Eskew Mgmt For Withhold Against Elect Shirley Jackson Mgmt For Withhold Against Elect Minoru Makihara Mgmt For Withhold Against Elect Lucio Noto Mgmt For Withhold Against Elect James Owens Mgmt For Withhold Against Elect Samuel Palmisano Mgmt For Withhold Against Elect Joan Spero Mgmt For Withhold Against Elect Sidney Taurel Mgmt For Withhold Against Elect Lorenzo Zambrano Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Mgmt For For For Elimination of Supermajority Requirement - Merger or Consolidation 4 Elimination of Supermajority Mgmt For For For Requirement - Disposition of All or Substantially All of the Assets of the Corporation Outside the Ordinary Course of Business 5 Elimination of Supermajority Mgmt For For For Requirement - Plan for the Exchange of Shares of the Corporation 6 Elimination of Supermajority Mgmt For For For Requirement - Authorization of Dissolution of the Corporation 7 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For CUMULATIVE VOTING 8 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For PENSION AND RETIREMENT MEDICAL 9 STOCKHOLDER PROPOSAL ON: ShrHoldr Against For Against EXECUTIVE COMPENSATION 10 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For OFFSHORING 11 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For MAJORITY VOTING FOR DIRECTORS JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Crandall Bowles Mgmt For For For Elect Stephen Burke Mgmt For For For Elect James Crown Mgmt For For For Elect James Dimon Mgmt For For For Elect Ellen Futter Mgmt For For For Elect William Gray, III Mgmt For For For Elect Laban Jackson, Jr. Mgmt For For For Elect Robert Lipp Mgmt For For For Elect David Novak Mgmt For For For Elect Lee Raymond Mgmt For For For Elect William Weldon Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 STOCK OPTIONS ShrHoldr Against Against For 4 PERFORMANCE-BASED ShrHoldr Against Against For RESTRICTED STOCK 5 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 6 SEPARATE CHAIRMAN ShrHoldr Against Against For 7 CUMULATIVE VOTING ShrHoldr Against Against For 8 MAJORITY VOTING FOR ShrHoldr Against Against For DIRECTORS 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 10 SLAVERY APOLOGY REPORT ShrHoldr Against Against For Kroger Company Ticker Security ID: Meeting Date Meeting Status KR CUSIP9 501044101 06/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Reuben Anderson Mgmt For For For Elect John Clendenin Mgmt For For For Elect David Dillon Mgmt For For For Elect David Lewis Mgmt For For For Elect Don McGeorge Mgmt For For For Elect W. McMullen Mgmt For For For Elect Jorge Montoya Mgmt For For For Elect Clyde Moore Mgmt For For For Elect Susan Phillips Mgmt For For For Elect Steven Rogel Mgmt For For For Elect James Runde Mgmt For For For Elect Ronald Sargent Mgmt For For For 2 APPROVAL OF KROGER CASH Mgmt For For For BONUS PLAN. 3 RULES OF CONDUCT FOR Mgmt For Against Against SHAREHOLDER MEETINGS; MEETINGS OUTSIDE OF CINCINNATI. 4 APPROVAL OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Climate Change L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Strianese Mgmt For For For Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lehman Brothers Holdings Inc Ticker Security ID: Meeting Date Meeting Status LEH CUSIP9 524908100 04/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL L. AINSLIE 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. AKERS 3 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. BERLIND 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. CRUIKSHANK 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA JOHNSON EVANS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD S. FULD, JR. 7 ELECTION OF DIRECTOR: SIR Mgmt For For For CHRISTOPHER GENT 8 ELECTION OF DIRECTOR: Mgmt For For For ROLAND A. HERNANDEZ 9 ELECTION OF DIRECTOR: Mgmt For For For HENRY KAUFMAN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. MACOMBER 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. Lennar Corp. Ticker Security ID: Meeting Date Meeting Status LEN CUSIP9 526057104 03/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bolotin Mgmt For For For Elect R. Kirk Landon Mgmt For For For Elect Donna E. Shalala Mgmt For For For 2 2007 Equity Incentive Plan Mgmt For For For 3 2007 Incentive Compensation Plan Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Lexmark International Group A Ticker Security ID: Meeting Date Meeting Status LXK CUSIP9 529771107 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PAUL Mgmt For For For J. CURLANDER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For F. HARDYMON 3 ELECTION OF DIRECTOR: KATHI Mgmt For For For P. SEIFERT 4 ELECTION OF DIRECTOR: JEAN- Mgmt For For For PAUL L. MONTUPET 5 Ratification of Auditor Mgmt For For For Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For Withhold Against Elect Nolan Archibald Mgmt For Withhold Against Elect Marcus Bennett Mgmt For Withhold Against Elect James Ellis, Jr. Mgmt For Withhold Against Elect Gwendolyn King Mgmt For Withhold Against Elect James Loy Mgmt For Withhold Against Elect Douglas McCorkindale Mgmt For Withhold Against Elect Eugene Murphy Mgmt For Withhold Against Elect Joseph Ralston Mgmt For Withhold Against Elect Frank Savage Mgmt For Withhold Against Elect James Schneider Mgmt For Withhold Against Elect Anne Stevens Mgmt For Withhold Against Elect Robert Stevens Mgmt For Withhold Against Elect James Ukropina Mgmt For Withhold Against Elect Douglas Yearley Mgmt For Withhold Against 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 4 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Weapons Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status LTR CUSIP9 540424207 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Berman Mgmt For For For Elect Joseph Bower Mgmt For For For Elect Charles Diker Mgmt For For For Elect Paul Fribourg Mgmt For For For Elect Walter Harris Mgmt For Withhold Against Elect Philip Laskawy Mgmt For For For Elect Gloria Scott Mgmt For For For Elect Andrew Tisch Mgmt For For For Elect James Tisch Mgmt For For For Elect Jonathan Tisch Mgmt For For For 2 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 3 Amendment to the Incentive Mgmt For For For Compensation Plan 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 5 Shareholder Proposal Regarding the ShrHoldr Against Against For Production, Promotion and Marketing of Tobacco Products Lyondell Chemical Company Ticker Security ID: Meeting Date Meeting Status LYO CUSIP9 552078107 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol Anderson Mgmt For For For Elect Susan Carter Mgmt For For For Elect Stephen Chazen Mgmt For For For Elect Travis Engen Mgmt For For For Elect Paul Halata Mgmt For For For Elect Danny Huff Mgmt For For For Elect David Lesar Mgmt For For For Elect David Meachin Mgmt For For For Elect Daniel Murphy Mgmt For For For Elect Dan Smith Mgmt For For For Elect William Spivey Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A POLITICAL CONTRIBUTION REPORT. Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES R. LEE 3 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: DENNIS H. REILLEY 4 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: JOHN W. SNOW 5 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: THOMAS J. USHER 6 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. 7 APPROVAL OF 2007 INCENTIVE Mgmt For For For COMPENSATION PLAN. 8 Elimination of Supermajority Vote Mgmt For For For Provision 9 Increase Authorized Shares Mgmt For For For Masco Corp. Ticker Security ID: Meeting Date Meeting Status MAS CUSIP9 574599106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS I Mgmt For For For DIRECTOR: DENNIS W. ARCHER 2 ELECTION OF CLASS I Mgmt For For For DIRECTOR: ANTHONY F. EARLEY, JR. 3 ELECTION OF CLASS I Mgmt For For For DIRECTOR: LISA A. PAYNE 4 ELECTION OF CLASS II Mgmt For For For DIRECTOR: PETER A. DOW 5 Ratification of Auditor Mgmt For For For McDonalds Corp. Ticker Security ID: Meeting Date Meeting Status MCWCL CUSIP9 580135101 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. BRENNAN 2 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROGERS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER W. STONE 5 APPROVAL OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LABELING OF GENETICALLY MODIFIED PRODUCTS 7 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LABOR STANDARDS Merck & Company Inc Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Clark Mgmt For Withhold Against Elect Johnnetta Cole, Ph.D. Mgmt For Withhold Against Elect William Harrison, Jr. Mgmt For Withhold Against Elect William Kelley, M.D. Mgmt For Withhold Against Elect Rochelle Lazarus Mgmt For Withhold Against Elect Thomas Shenk, Ph.D. Mgmt For Withhold Against Elect Anne Tatlock Mgmt For Withhold Against Elect Samuel Thier, M.D. Mgmt For Withhold Against Elect Wendell Weeks Mgmt For Withhold Against Elect Peter Wendell Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For Against Against Requirements 4 Elimination of Supermajority Mgmt For For For Requirements 5 Change in Board Size Mgmt For For For 6 Proposal to Replace Cumulative Mgmt For For For Voting 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PUBLICATION OF POLITICAL CONTRIBUTIONS 8 STOCKHOLDER PROPOSAL ShrHoldr Against For Against CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Merrill Lynch & Company Inc Ticker Security ID: Meeting Date Meeting Status MER CUSIP9 590188108 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Finnegan Mgmt For For For Elect Joseph Prueher Mgmt For For For Elect Ann Reese Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 INSTITUTE CUMULATIVE VOTING ShrHoldr Against Against For 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote 5 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation MGIC Invt Corp. Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect James Abbott Mgmt For For For Elect Thomas Hagerty Mgmt For For For Elect Michael Lehman Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 8 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 9 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Restrictions on Selling Products and Services to Foreign Governments 12 Shareholder Proposal Regarding ShrHoldr Against Against For Sexual Orientation 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HIRING OF PROXY ADVISOR Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT ROY J. BOSTOCK Mgmt For For For 2 ELECT ERSKINE B. BOWLES Mgmt For For For 3 ELECT HOWARD J. DAVIES Mgmt For For For 4 ELECT C. ROBERT KIDDER Mgmt For For For 5 ELECT JOHN J. MACK Mgmt For For For 6 ELECT DONALD T. NICOLAISEN Mgmt For For For 7 ELECT CHARLES H. NOSKI Mgmt For For For 8 ELECT HUTHAM S. OLAYAN Mgmt For For For 9 ELECT CHARLES E. PHILLIPS, Mgmt For For For JR. 10 ELECT O. GRIFFITH SEXTON Mgmt For For For 11 ELECT LAURA D. TYSON Mgmt For For For 12 ELECT KLAUS ZUMWINKEL Mgmt For For For 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 14 TO APPROVE THE 2007 EQUITY Mgmt For Against Against INCENTIVE COMPENSATION PLAN 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SIMPLE MAJORITY VOTE 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE Motorola Inc Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Zander Mgmt For TNA NA Elect David Dorman Mgmt For TNA NA Elect Judy Lewent Mgmt For TNA NA Elect Thomas Meredith Mgmt For TNA NA Elect Nicholas Negroponte Mgmt For TNA NA Elect Samuel Scott III Mgmt For TNA NA Elect Ron Sommer Mgmt For TNA NA Elect James Stengel Mgmt For TNA NA Elect Douglas Warner III Mgmt For TNA NA Elect John White Mgmt For TNA NA Elect Miles White Mgmt For TNA NA 2 APPROVAL OF AMENDMENT TO Mgmt For TNA NA THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 3 SHAREHOLDER PROPOSAL RE: ShrHoldr Against TNA NA SHAREHOLDER VOTE ON EXECUTIVE PAY 4 SHAREHOLDER PROPOSAL RE: ShrHoldr Against TNA NA RECOUP UNEARNED MANAGEMENT BONUSES Motorola Inc Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl Icahn ShrHoldr For NA Elect Edward Zander ShrHoldr For NA Elect David Dorman ShrHoldr For NA Elect Judy Lewent ShrHoldr For NA Elect Thomas Meredith ShrHoldr For NA Elect Nicholas Negroponte ShrHoldr For NA Elect Samuel Scott III ShrHoldr For NA Elect Ron Sommer ShrHoldr For NA Elect James Stengel ShrHoldr For NA Elect Douglas Warner III ShrHoldr For NA Elect Miles White ShrHoldr For NA 2 APPROVAL OF AMENDMENT TO ShrHoldr For NA THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 3 SHAREHOLDER PROPOSAL RE: ShrHoldr For NA SHAREHOLDER VOTE ON EXECUTIVE PAY 4 SHAREHOLDER PROPOSAL RE: ShrHoldr For NA RECOUP UNEARNED MANAGEMENT BONUSES Newell Rubbermaid Inc Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Cowen Mgmt For Withhold Against Elect Cynthia Montgomery Mgmt For Withhold Against Elect Gordon Sullivan Mgmt For Withhold Against Elect Michael Todman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 4 Shareholder Proposal Regarding a ShrHoldr Against For Against Majority Vote Nordstrom Inc Ticker Security ID: Meeting Date Meeting Status JWN CUSIP9 655664100 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phyllis Campbell Mgmt For For For Elect Enrique Hernandez, Jr. Mgmt For For For Elect Jeanne Jackson Mgmt For Withhold Against Elect Robert Miller Mgmt For For For Elect Blake Nordstrom Mgmt For For For Elect Erik Nordstrom Mgmt For For For Elect Peter Nordstrom Mgmt For For For Elect Philip Satre Mgmt For For For Elect Alison Winter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nucor Corp. Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel DiMicco Mgmt For For For Elect James Hlavacek Mgmt For For For Elect Raymond Milchovich Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For NVR Inc Ticker Security ID: Meeting Date Meeting Status NVRWS CUSIP9 62944T105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Manuel Johnson Mgmt For For For Elect David Preiser Mgmt For For For Elect Paul Whetsell Mgmt For For For Elect John Toups Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Restated Articles of Mgmt For For For Incorporation Office Depot Inc Ticker Security ID: Meeting Date Meeting Status ODP CUSIP9 676220106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LEE A. Mgmt For For For AULT III 2 ELECTION OF DIRECTOR: NEIL Mgmt For For For R. AUSTRIAN 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. BERNAUER 4 ELECTION OF DIRECTOR: Mgmt For For For ABELARDO E. BRU 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA J. EVANS 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For I. FUENTE 7 ELECTION OF DIRECTOR: Mgmt For For For BRENDA J. GAINES 8 ELECTION OF DIRECTOR: MYRA Mgmt For For For M. HART 9 ELECTION OF DIRECTOR: W. Mgmt For For For SCOTT HEDRICK 10 ELECTION OF DIRECTOR: Mgmt For For For KATHLEEN MASON 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. MYERS 12 ELECTION OF DIRECTOR: STEVE Mgmt For For For ODLAND 13 TO APPROVE THE OFFICE Mgmt For For For DEPOT, INC. 2007 LONG-TERM INCENTIVE PLAN. 14 Ratification of Auditor Mgmt For For For Officemax Incorporated Ticker Security ID: Meeting Date Meeting Status OMX CUSIP9 67622P101 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dorrit J. Bern Mgmt For For For Elect Warren F. Bryant Mgmt For For For Elect Brian C. Cornell Mgmt For For For Elect Joseph M. DePinto Mgmt For For For Elect Sam K. Duncan Mgmt For For For Elect Rakesh Gangwal Mgmt For For For Elect Gary G. Michael Mgmt For For For Elect Francesca de Luzuriaga Mgmt For For For Elect David M. Szymanski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirement 4 Shareholder Proposal Regarding ShrHoldr Against Against For Company Engagement Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For Withhold Against Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2007 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Amendment to the 1993 Directors' Mgmt For Against Against Stock Plan Overseas Shipholding Inc Ticker Security ID: Meeting Date Meeting Status OSG CUSIP9 690368105 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Morten Arntzen Mgmt For For For Elect Oudi Recanati Mgmt For For For Elect G. Allen Andreas, III Mgmt For For For Elect Alan Batkin Mgmt For For For Elect Thomas Coleman Mgmt For For For Elect Charles Fribourg Mgmt For For For Elect Stanley Komaroff Mgmt For For For Elect Solomon Merkin Mgmt For For For Elect Joel Picket Mgmt For For For Elect Ariel Recanati Mgmt For For For Elect Thomas Robards Mgmt For For For Elect Jean-Paul Vettier Mgmt For For For Elect Michael Zimmerman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Kohlhepp Mgmt For For For Elect Giulio Mazzalupi Mgmt For For For Elect Klaus-Peter Muller Mgmt For For For Elect Markos I. Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE ELECTION OF DIRECTORS. Pepco Holdings Inc Ticker Security ID: Meeting Date Meeting Status POM CUSIP9 713291102 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Dunn IV Mgmt For Withhold Against Elect Terence Golden Mgmt For Withhold Against Elect Frank Heintz Mgmt For Withhold Against Elect Barbara Krumsiek Mgmt For Withhold Against Elect George MacCormack Mgmt For Withhold Against Elect Richard McGlynn Mgmt For Withhold Against Elect Lawrence Nussdorf Mgmt For Withhold Against Elect Frank Ross Mgmt For Withhold Against Elect Lester Silverman Mgmt For Withhold Against Elect William Torgerson Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Pepsi Bottling Group Ticker Security ID: Meeting Date Meeting Status PBG CUSIP9 713409100 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 2 ELECTION OF DIRECTOR: Mgmt For For For BARRY H. BERACHA 3 ELECTION OF DIRECTOR: ERIC Mgmt For For For J. FOSS 4 ELECTION OF DIRECTOR: IRA D. Mgmt For For For HALL 5 ELECTION OF DIRECTOR: HUGH Mgmt For For For F. JOHNSTON 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN D. KRONICK 7 ELECTION OF DIRECTOR: Mgmt For For For BLYTHE J. MCGARVIE 8 ELECTION OF DIRECTOR: Mgmt For For For MARGARET D. MOORE 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. QUELCH 10 ELECTION OF DIRECTOR: Mgmt For For For JAVIER G. TERUEL 11 Ratification of Auditor Mgmt For For For Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Ausiello Mgmt For Withhold Against Elect Michael Brown Mgmt For Withhold Against Elect M. Anthony Burns Mgmt For Withhold Against Elect Robert Burt Mgmt For Withhold Against Elect W. Don Cornwell Mgmt For Withhold Against Elect William Gray III Mgmt For Withhold Against Elect Constance Horner Mgmt For Withhold Against Elect William Howell Mgmt For Withhold Against Elect Jeffrey Kindler Mgmt For Withhold Against Elect George Lorch Mgmt For Withhold Against Elect Dana Mead Mgmt For Withhold Against Elect William Steere, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CUMULATIVE VOTING. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Experimentation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Laboratory Animal Care 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Andrews Mgmt For For For Elect Leslie Biller Mgmt For For For Elect David Coulter Mgmt For For For Elect C. Lee Cox Mgmt For For For Elect Peter Darbee Mgmt For For For Elect Maryellen Herringer Mgmt For For For Elect Richard Meserve Mgmt For For For Elect Mary Metz Mgmt For For For Elect Barbara Rambo Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS 4 CUMULATIVE VOTING ShrHoldr Against Against For Phelps Dodge Corp. Ticker Security ID: Meeting Date Meeting Status PDPRCL CUSIP9 717265102 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For PMI Group Inc Ticker Security ID: Meeting Date Meeting Status PMIPRA CUSIP9 69344M101 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mariann Byerwalter Mgmt For For For Elect James Castle Mgmt For For For Elect Carmine Guerro Mgmt For For For Elect Wayne Hedien Mgmt For For For Elect Louis Lower II Mgmt For For For Elect Raymond Ocampo Jr. Mgmt For For For Elect John Roach Mgmt For For For Elect Kenneth Rosen Mgmt For For For Elect Steven Scheid Mgmt For Withhold Against Elect L. Stephen Smith Mgmt For For For Elect José Villarreal Mgmt For For For Elect Mary Widener Mgmt For For For Elect Ronald Zech Mgmt For For For 2 Ratification of Auditor Mgmt For For For PNC Financial Services Group Inc Ticker Security ID: Meeting Date Meeting Status PNCFO CUSIP9 693475105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Berndt Mgmt For For For Elect Charles Bunch Mgmt For For For Elect Paul Chellgren Mgmt For For For Elect Robert Clay Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Kay James Mgmt For For For Elect Richard Kelson Mgmt For For For Elect Bruce Lindsay Mgmt For For For Elect Anthony Massaro Mgmt For For For Elect Jane Pepper Mgmt For For For Elect James Rohr Mgmt For For For Elect Donald Shepard Mgmt For For For Elect Lorene Steffes Mgmt For For For Elect Dennis Strigl Mgmt For For For Elect Stephen Thieke Mgmt For For For Elect Thomas Usher Mgmt For For For Elect George Walls, Jr. Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 Amendment to the 1996 Executive Mgmt For For For Incentive Award Plan 3 Ratification of Auditor Mgmt For For For PPG Industries Inc Ticker Security ID: Meeting Date Meeting Status PPG CUSIP9 693506107 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Berges Mgmt For For For Elect Erroll Davis, Jr. Mgmt For For For Elect Victoria Haynes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Voting Mgmt For For For 4 PROPOSAL TO ELIMINATE Mgmt For For For CUMULATIVE VOTING IN ALL ELECTIONS OF DIRECTORS. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Severance Pride International Inc Ticker Security ID: Meeting Date Meeting Status PDE CUSIP9 74153Q102 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brown Mgmt For Withhold Against Elect Kenneth Burke Mgmt For Withhold Against Elect Archie Dunham Mgmt For Withhold Against Elect Francis Kalman Mgmt For Withhold Against Elect Ralph McBride Mgmt For Withhold Against Elect Louis Raspino Mgmt For Withhold Against Elect David Robson Mgmt For Withhold Against 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2007 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Pride International, Inc. Ticker Security ID: Meeting Date Meeting Status PDE Cusip 74153Q102 08/10/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director David A. B. Brown Mgmt For Withhold Against Elect Director J.C. Burton Mgmt For Withhold Against Elect Director Archie W. Dunham Mgmt For Withhold Against Elect Director Francis S. Kalman Mgmt For Withhold Against Elect Director Ralph D. McBride Mgmt For Withhold Against Elect Director Louis A. Raspino Mgmt For Withhold Against Elect Director David B. Robson Mgmt For Withhold Against 2 Ratify Auditors Mgmt For For For Prudential Financial Inc Ticker Security ID: Meeting Date Meeting Status PFA CUSIP9 744320102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederic Becker Mgmt For For For Elect Gordon Bethune Mgmt For For For Elect Gaston Caperton Mgmt For For For Elect Gilbert Casellas Mgmt For For For Elect James Cullen Mgmt For For For Elect William Gray, III Mgmt For For For Elect Jon Hanson Mgmt For For For Elect Constance Horner Mgmt For For For Elect Karl Krapek Mgmt For For For Elect Christine Poon Mgmt For For For Elect Arthur Ryan Mgmt For For For Elect James Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Qwest Communications International Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. NOTEBAERT 2 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 3 ELECTION OF DIRECTOR: Mgmt For For For CHARLES L. BIGGS 4 ELECTION OF DIRECTOR: K. Mgmt For For For DANE BROOKSHER 5 ELECTION OF DIRECTOR: PETER Mgmt For For For S. HELLMAN 6 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID HOOVER 7 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. MARTIN 8 ELECTION OF DIRECTOR: Mgmt For For For CAROLINE MATTHEWS 9 ELECTION OF DIRECTOR: Mgmt For For For WAYNE W. MURDY 10 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. POPOFF 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. UNRUH 12 ELECTION OF DIRECTOR: Mgmt For For For ANTHONY WELTERS 13 Ratification of Auditor Mgmt For For For 14 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED EQUITY INCENTIVE PLAN 15 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote 17 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Executive Pension and SERP Benefits 18 Shareholder Proposal Regarding ShrHoldr Against Against For Separating the Roles of Chairman and CEO Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP9 755111507 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BARBARA M. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For For For VERNON E. CLARK 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 4 ELECTION OF DIRECTOR: Mgmt For For For FREDERIC M. POSES 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL C. RUETTGERS 6 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SKATES 7 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM R. SPIVEY 8 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. STUNTZ 9 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. SWANSON 10 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 11 SEPARATE THE CEO AND ShrHoldr Against Against For CHAIRMAN ROLES 12 ADOPT CUMULATIVE VOTING ShrHoldr Against Against For 13 SEEK STOCKHOLDER APPROVAL ShrHoldr Against Against For OF SENIOR EXECUTIVE RETIREMENT BENEFITS Rohm & Haas Company Ticker Security ID: Meeting Date Meeting Status ROHMP CUSIP9 775371107 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: W.J. Mgmt For For For AVERY 2 ELECTION OF DIRECTOR: R.L. Mgmt For For For GUPTA 3 ELECTION OF DIRECTOR: D.W. Mgmt For For For HAAS 4 ELECTION OF DIRECTOR: T.W. Mgmt For For For HAAS 5 ELECTION OF DIRECTOR: R.L. Mgmt For For For KEYSER 6 ELECTION OF DIRECTOR: R.J. Mgmt For For For MILLS 7 ELECTION OF DIRECTOR: S.O. Mgmt For For For MOOSE 8 ELECTION OF DIRECTOR: G.S. Mgmt For For For OMENN 9 ELECTION OF DIRECTOR: G.L. Mgmt For For For ROGERS 10 ELECTION OF DIRECTOR: R.H. Mgmt For For For SCHMITZ 11 ELECTION OF DIRECTOR: G.M. Mgmt For For For WHITESIDES 12 ELECTION OF DIRECTOR: M.C. Mgmt For For For WHITTINGTON 13 Ratification of Auditor Mgmt For For For Southwest Airlines Company Ticker Security ID: Meeting Date Meeting Status LUV CUSIP9 844741108 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Colleen Barrett Mgmt For Withhold Against Elect David Biegler Mgmt For Withhold Against Elect Louis Caldera Mgmt For Withhold Against Elect C. Webb Crockett Mgmt For Withhold Against Elect William Cunningham Mgmt For Withhold Against Elect Travis Johnson Mgmt For Withhold Against Elect Herbert Kelleher Mgmt For Withhold Against Elect Gary Kelly Mgmt For Withhold Against Elect Nancy Loeffler Mgmt For Withhold Against Elect John Montford Mgmt For Withhold Against 2 Elimination of Supermajority Mgmt For For For Requirement 3 APPROVAL OF THE SOUTHWEST Mgmt For For For AIRLINES CO. 2007 EQUITY INCENTIVE PLAN 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against Against For Simple Majority Vote Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status FONPR CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: KEITH Mgmt For Against Against J. BANE 2 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT R. BENNETT 3 ELECTION OF DIRECTOR: Mgmt For Against Against GORDON M. BETHUNE 4 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK M. DRENDEL 5 ELECTION OF DIRECTOR: GARY Mgmt For Against Against D. FORSEE 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against H. HANCE, JR. 7 ELECTION OF DIRECTOR: V. Mgmt For Against Against JANET HILL 8 ELECTION OF DIRECTOR: IRVINE Mgmt For Against Against O. HOCKADAY, JR. 9 ELECTION OF DIRECTOR: LINDA Mgmt For Against Against KOCH LORIMER 10 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM H. SWANSON 11 Ratification of Auditor Mgmt For For For 12 TO APPROVE THE 2007 Mgmt For For For OMNIBUS INCENTIVE PLAN. 13 Shareholder Proposal Regarding ShrHoldr Against Against For Say-On-Pay Advisory Sunoco Inc Ticker Security ID: Meeting Date Meeting Status SUN CUSIP9 86764P109 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Darnall Mgmt For For For Elect John Drosdick Mgmt For For For Elect Ursula Fairbairn Mgmt For For For Elect Thomas Gerrity Mgmt For For For Elect Rosemarie Greco Mgmt For For For Elect John Jones, III Mgmt For For For Elect James Kaiser Mgmt For For For Elect R. Anderson Pew Mgmt For For For Elect G. Jackson Ratcliffe Mgmt For For For Elect John Rowe Mgmt For For For Elect John Wulff Mgmt For For For 2 Ratification of Auditor Mgmt For For For Symantec Corp. Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/13/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect William Coleman, III Mgmt For For For Elect David Mahoney Mgmt For For For Elect Robert Miller Mgmt For Withhold Against Elect George Reyes Mgmt For For For Elect David Roux Mgmt For For For Elect Daniel Schulman Mgmt For For For Elect John Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Textron Inc Ticker Security ID: Meeting Date Meeting Status TXT CUSIP9 883203101 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For KATHLEEN M. BADER 2 ELECTION OF DIRECTOR: R. Mgmt For For For KERRY CLARK 3 ELECTION OF DIRECTOR: IVOR Mgmt For For For J. EVANS 4 ELECTION OF DIRECTOR: LORD Mgmt For Against Against POWELL OF BAYSWATER KCMG 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For L. ZIEMER 6 TEXTRON INC. SHORT-TERM Mgmt For For For INCENTIVE PLAN 7 TEXTRON INC. 2007 LONG-TERM Mgmt For For For INCENTIVE PLAN 8 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO FOREIGN MILITARY SALES The Travelers Companies, Inc Ticker Security ID: Meeting Date Meeting Status CUSIP9 89417E109 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alan Beller Mgmt For For For Elect John Dasburg Mgmt For For For Elect Janet Dolan Mgmt For For For Elect Kenneth Duberstein Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Lawrence Graev Mgmt For For For Elect Patricia Higgins Mgmt For For For Elect Thomas Hodgson Mgmt For For For Elect Cleve Killingsworth, Jr. Mgmt For For For Elect Robert Lipp Mgmt For For For Elect Blythe McGarvie Mgmt For For For Elect Glen Nelson Mgmt For For For Elect Laurie Thomsen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Director Time Warner Inc Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317105 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Barksdale Mgmt For For For Elect Jeff Bewkes Mgmt For For For Elect Stephen Bollenbach Mgmt For For For Elect Frank Caufield Mgmt For For For Elect Robert Clark Mgmt For For For Elect Mathias Döpfner Mgmt For For For Elect Jessica Einhorn Mgmt For For For Elect Reuben Mark Mgmt For For For Elect Michael Miles Mgmt For For For Elect Kenneth Novack Mgmt For Withhold Against Elect Richard Parsons Mgmt For For For Elect Francis Vincent, Jr. Mgmt For For For Elect Deborah Wright Mgmt For For For 2 RATIFICATION OF AUDITORS. Mgmt For For For 3 Elimination of Certain Supermajority Mgmt For For For Requirements 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution to Ratify Executive Compensation 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. 6 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING SIMPLE MAJORITY VOTE. 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. 8 Shareholder Proposal Regarding ShrHoldr Against Against For Director Compensation Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reverse Stock Split Mgmt For For For 2 Amendment to Bylaws Mgmt For For For Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Blair Mgmt For For For Elect Edward Breen Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect H. Carl McCall Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect Frank Popoff Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect André Villeneuve Mgmt For For For Elect Harold Wagner Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS FOR 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For DIRECTOR TERM LIMITS 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For FOREIGN MILITARY SALES 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For POLITICAL CONTRIBUTIONS 6 SHAREOWNER PROPOSAL: ShrHoldr Against Against For ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION 7 SHAREOWNER PROPOSAL: PAY- ShrHoldr Against Against For FOR-SUPERIOR-PERFORMANCE Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruben Escobedo Mgmt For For For Elect Bob Marbut Mgmt For For For Elect Robert Profusek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote 5 Shareholder Proposal Regarding the ShrHoldr Against Against For Supplemental Executive Retirement Plan Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. BARKER 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 3 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 5 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 6 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 9 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 10 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 11 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER V. SHIPLEY 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 14 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. STOREY 16 Ratification of Auditor Mgmt For For For 17 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 18 SHAREHOLDER APPROVAL OF ShrHoldr Against Against For FUTURE SEVERANCE AGREEMENTS 19 COMPENSATION CONSULTANT ShrHoldr Against For Against DISCLOSURE 20 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against For Against COMPENSATION 21 LIMIT SERVICE ON OUTSIDE ShrHoldr Against Against For BOARDS 22 SHAREHOLDER APPROVAL OF ShrHoldr Against For Against FUTURE POISON PILL 23 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS Wachovia Corp. Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ernest Rady Mgmt For For For Elect Jerry Gitt Mgmt For For For Elect John Casteen III Mgmt For For For Elect Maryellen Herringer Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Timothy Proctor Mgmt For For For Elect Van Richey Mgmt For For For Elect Dona Young Mgmt For For For 2 Amendment to Declassify the Board Mgmt For For For 3 Amendment to Provide for Majority Mgmt For For For Voting 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote 6 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING QUALIFICATIONS OF DIRECTOR NOMINEES. 7 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING REPORTING POLITICAL CONTRIBUTIONS. 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separating the Offices of Chairman and Chief Executive Officer Wachovia Corp. Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 08/31/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Amendment to Equity Mgmt For For For Compensation Plan Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect John Chen Mgmt For For For Elect Judith Estrin Mgmt For For For Elect Robert Iger Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Fred Langhammer Mgmt For For For Elect Aylwin Lewis Mgmt For For For Elect Monica Lozano Mgmt For For For Elect Robert Matschullat Mgmt For For For Elect John Pepper, Jr. Mgmt For For For Elect Orin Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Amended and Mgmt For Against Against Restated 2005 Stock Incentive Plan 4 Amendment to the 2002 Executive Mgmt For For For Performance Plan 5 TO APPROVE THE ShrHoldr Against Against For SHAREHOLDER PROPOSAL RELATING TO GREENMAIL. 6 Shareholder Proposal Regarding ShrHoldr Against For Against Poison Pills Washington Mutual Inc Ticker Security ID: Meeting Date Meeting Status WAMUO CUSIP9 939322103 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anne Farrell Mgmt For For For Elect Stephen Frank Mgmt For For For Elect Kerry Killinger Mgmt For For For Elect Thomas Leppert Mgmt For For For Elect Charles Lillis Mgmt For For For Elect Phillip Matthews Mgmt For For For Elect Regina Montoya Mgmt For For For Elect Michael Murphy Mgmt For For For Elect Margaret Osmer McQuade Mgmt For For For Elect Mary Pugh Mgmt For For For Elect William Reed, Jr. Mgmt For For For Elect Orin Smith Mgmt For For For Elect James Stever Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plan Policy 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE COMPANY'S DIRECTOR ELECTION PROCESS 5 Shareholder Proposal Regarding ShrHoldr Against Against For Director Nominees Waste Management Inc Ticker Security ID: Meeting Date Meeting Status WMI CUSIP9 94106L109 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PROPOSAL TO ELECT: PASTORA Mgmt For For For SAN JUAN CAFFERTY 2 PROPOSAL TO ELECT: FRANK M. Mgmt For For For CLARK, JR. 3 PROPOSAL TO ELECT: PATRICK Mgmt For Against Against W. GROSS 4 PROPOSAL TO ELECT: THOMAS Mgmt For For For I. MORGAN 5 PROPOSAL TO ELECT: JOHN C. Mgmt For For For POPE 6 PROPOSAL TO ELECT: W. Mgmt For For For ROBERT REUM 7 PROPOSAL TO ELECT: STEVEN Mgmt For For For G. ROTHMEIER 8 PROPOSAL TO ELECT: DAVID P. Mgmt For For For STEINER 9 PROPOSAL TO ELECT: THOMAS Mgmt For For For H. WEIDEMEYER 10 Ratification of Auditor Mgmt For For For Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Allen Chao Mgmt For For For Elect Michel Feldman Mgmt For For For Elect Fred Weiss Mgmt For For For 2 Amendment to the 2001 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sheila Burke Mgmt For For For Elect Victor Liss Mgmt For For For Elect Jane Pisano Mgmt For For For Elect George Schaefer, Jr. Mgmt For For For Elect Jackie Ward Mgmt For Withhold Against Elect John Zuccotti Mgmt For Withhold Against 2 Majority Voting for the Election of Mgmt For For For Directors 3 Ratification of Auditor Mgmt For For For Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against S. CHEN. 2 ELECTION OF DIRECTOR: LLOYD Mgmt For Against Against H. DEAN. 3 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN E. ENGEL. 4 ELECTION OF DIRECTOR: Mgmt For Against Against ENRIQUE HERNANDEZ, JR. 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT L. JOSS. 6 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD M. KOVACEVICH. 7 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. MCCORMICK. 8 ELECTION OF DIRECTOR: Mgmt For Against Against CYNTHIA H. MILLIGAN. 9 ELECTION OF DIRECTOR: Mgmt For Against Against NICHOLAS G. MOORE. 10 ELECTION OF DIRECTOR: PHILIP Mgmt For Against Against J. QUIGLEY. 11 ELECTION OF DIRECTOR: Mgmt For Against Against DONALD B. RICE. 12 ELECTION OF DIRECTOR: Mgmt For Against Against JUDITH M. RUNSTAD. 13 ELECTION OF DIRECTOR: Mgmt For Against Against STEPHEN W. SANGER. 14 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN G. SWENSON. 15 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against G. STUMPF. 16 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL W. WRIGHT. 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal to Separate ShrHoldr Against For Against Board Chairman and CEO Positions 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 20 Shareholder Proposal Limiting ShrHoldr Against Against For Supplemental Executive Retirement Income 21 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Home Mortgage Disclosure Act Data 22 Shareholder Proposal Requesting ShrHoldr Against Against For Report on Emission Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL F. JOHNSTON 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM T. KERR 3 ELECTION OF DIRECTOR: Mgmt For Against Against JANICE D. STONEY 4 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL D. WHITE 5 TO APPROVE THE WHIRLPOOL Mgmt For For For CORPORATION 2007 OMNIBUS STOCK AND INCENTIVE PLAN Wisconsin Energy Corp. Ticker Security ID: Meeting Date Meeting Status WEC CUSIP9 976657106 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Ahearne Mgmt For For For Elect John Bergstrom Mgmt For For For Elect Barbara Bowles Mgmt For For For Elect Patricia Chadwick Mgmt For For For Elect Robert Cornog Mgmt For For For Elect Curt Culver Mgmt For For For Elect Thomas Fischer Mgmt For For For Elect Gale Klappa Mgmt For For For Elect Ulice Payne, Jr. Mgmt For For For Elect Frederick Stratton, Jr. Mgmt For For For 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2007. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The George Putnam Fund of Boston By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
